Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Treadwell Original Drifters, LLC, appeals the district court’s order granting Original Drifters, Inc.’s motion for summary judgment. We have reviewed the parties’ briefs and the joint appendix and conclude that the district court did not err in applying the doctrine of collateral estop-pel. Accordingly, we affirm for the reasons stated by the district court. Treadwell Original Drifters, LLC v. Original Drifters, Inc., No. 1:15-cv-00580-LO-TCB, 2016 WL 5899289 (E.D. Va. filed Jan. 28, 2016 & entered Jan. 29, 2016). We dispense with oral argument because the facts and- legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED